Case 1:18-cr-00713-JMF Document 152-1 Filed 04/07/21 Page 1 of 3




                    Exhibit A
       Case 1:18-cr-00713-JMF Document 152-1 Filed 04/07/21 Page 2 of 3




                                          April 1, 2020

By Email
Warden Derek Edge
MDC Brooklyn
80 29th Street
Brooklyn, NY

       Re: Request for Reduction in Sentence/Compassionate Release
          for Nkanga Utuk Nkganga (Reg. No. 86195-054)

Dear Warden Edge,

       Please accept this request for a reduction in sentence pursuant to 18 U.S.C. § 3582
on behalf of inmate Nkanga Utuk Nkanga, Reg. No. 86195-054. Given the
extraordinary and compelling circumstances created by the ongoing coronavirus
pandemic, Dr. Nkanga is not able to file this request himself.

        Dr. Nkanga seeks a reduction in sentence based on his severe respiratory ailment,
which places him at significantly greater risk of contracting and/or suffering acutely from
COVID-19, according to the Centers for Disease Control. 1 Dr. Nkanga has a history of
respiratory illness putting him at high risk should he be infected with COVID-19. He has
been treated for severe respiratory ailments, which have left him short of breath in recent
months, even before this virus became a threat. Dr. Nkanga is also 67 years old; his age
alone places him at high risk. Dr. Nkanga’s risk is heightened by the particular
circumstances at MDC, which presents an ideal situation for COVID-19 to spread. There
is already one confirmed positive inmate, and several other inmates are being monitored
for symptoms. Counsel understands that as of yesterday at least two units at the MDC
were isolated or in quarantine. At the MDC, Dr. Nkanga cannot practice regular hand
hygiene, and Dr. Nkanga cannot effectively socially distance himself from other inmates
as the CDC cautions every person in the United States to do to stop COVID-19’s spread.




       1
         CDC guidance is available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2
Fcoronavirus%2F2019-ncov%2Fspecific-groups%2Fpeople-at-higher-risk.html
       Case 1:18-cr-00713-JMF Document 152-1 Filed 04/07/21 Page 3 of 3

Warden Derek Edge
April 1, 2020
Page 2

       If released, Dr. Nkanga he would return to live with his girlfriend, Marcia Cohen,
at 575 Bloomingdale Road, Staten Island, NY 10309. On April 1, 2020, Ms. Cohen
confirmed to Dr. Nkanga’s counsel that Dr. Nkanga can reside with her if released.

       Please inform us of your decision on this request as soon as you can. Thank you
for your consideration of this request.


                                         Respectfully submitted,

                                         /s/ Benjamin Silverman
                                         Daniel Parker
                                         Benjamin Silverman
                                         Joshua Horwitz
                                         Attorneys for Nkanga Nkanga
